             Case 6:20-cv-00087-ADA Document 7 Filed 02/05/20 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

MASTEROBJECTS, INC.

vs.                                                   Case No.: 6:20-cv-00087
FACEBOOK, INC.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Francesca Miki Shima Germinario                              , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Plaintiff, MasterObjects, Inc.                       in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Hosie Rice LLP                                              with offices at:

               Mailing address: 600 Montgomery Street, 34th Floor

               City, State, Zip Code: San Francisco, California, 94111

               Telephone: 415.247.6000                       Facsimile: 415.247.6001


       2.      Since    June 6, 2019                             , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                      .

               Applicant's bar license number is 326208                                                    .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                        Admission date:
               California State                               June 6, 2019

               New York State                                 June 27, 2018

               California, Northern District Court            June 18, 2019
               &DOLIRUQLD&HQWUDO'LVWULFW&RXUW2FWREHUBBBBBBBBBBBBBBBBB
     Case 6:20-cv-00087-ADA Document 7 Filed 02/05/20 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 6:20-cv-00087-ADA Document 7 Filed 02/05/20 Page 3 of 4
               Case 6:20-cv-00087-ADA Document 7 Filed 02/05/20 Page 4 of 4

                                    UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION


MASTEROBJECTS, INC.

YV                                                                  &DVH1R 6:20-cv-00087
FACEBOOK, INC.



                                                             ORDER

       %(,75(0(0%(5('RQWKLVGD\WKHUHZDVSUHVHQWHGWRWKH&RXUWWKH0RWLRQIRU

$GPLVVLRQ3UR+DF9LFHILOHGE\ Francesca Miki Shima Germinario                                                     FRXQVHOIRU

Plaintiff, MasterObjects, Inc.                                      DQGWKH&RXUWKDYLQJUHYLHZHGWKHPRWLRQHQWHUV

WKHIROORZLQJRUGHU

       ,7,625'(5('WKDWWKH0RWLRQIRU$GPLVVLRQ3UR+DF9LFHLV*5$17('DQG

Francesca Miki Shima Germinario                      PD\DSSHDURQEHKDOIRI Plaintiff, MasterObjects, Inc.

LQWKHDERYHFDVH

                                    Francesca Miki Shima Germinario
       ,7,6)857+(525'(5('WKDWLIKHVKH

KDVQRWDOUHDG\GRQHVRVKDOOLPPHGLDWHO\WHQGHUWKHDPRXQWRIPDGHSD\DEOHWRClerk, U.S.

District CourtLQFRPSOLDQFHZLWK/RFDO&RXUW5XOH$7O I  

                                                              February
       6,*1('WKLVWKHGD\RI




                                                                      UNITED STATES DISTRICT JUDGE
